Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
This office action is in response to the most recent filing by applicants on 01/25/21. 
Claims 1-20 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending
Note:
Applicants’ may be interested in adding paragraph [0047] of the specification, particularly the recitation: “The analysis may show or provide links to relevant articles for trend items. Natural language processing and computational linguistics to perform automated sentiment analysis on items, e.g., whether posts about a newly-related product are mostly negative or positive may be determined automatically by processing the words in the posts” to the amended claim limitations “an analysis mechanism….” 
The inclusion of the above into the claim language is similar to October 2019 Updated PEG, Example 39, which discusses neural networks that are necessarily rooted in technology and as such not considered mental processes. This may help applicants make a better case for overcoming the 101 rejection as well as the currently pending 103 rejection. Applicants are welcome to call the examiner to discuss further.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 12-18 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-11 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 19-20 is/are directed to a computer storage devices which is not a statutory category:
In independent claims 19-20, “One or more computer-readable media having computer-executable instructions, which when executed perform steps, comprising:” The specification is silent in describing what the computer readable medium encompasses, which when given its broadest reasonable interpretation could include a signal. 
The examiner notes that the inclusion of the word “storage” in the term computer readable storage medium could potentially help make this claim tangible. However, the term "storage" is broad in and of itself, because a signal could arguably be considered to store data for the time it takes to travel from one point to another. So in order to avoid confusion terms like "non-transitory" computer readable medium would help overcome this 101 rejection for claim 19.
In either case, claim 19 does not qualify as statutory subject matter under one of the four statutory categories discussed in the MPEP under 35 U.S.C. 101, because signals are not a statutory category. The examiner cites the following discussion to further support the rejection made above:
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.

Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 12 is directed to an abstract idea, as evidenced by claim limitations “obtaining from a defined sentiment source set sentiment-related data based upon rules corresponding to an entity, the defined sentiment source set comprising one or more sources of sentiment data, and wherein the rules are dynamically modifiable and generated based partly on search criteria to tune monitoring of the entity to obtain sentiment-related data having an increased relevance and to generate a customized sentiment search engine; creating a searchable full-text data store storing the sentiment-related data including content related to a user-specific topic, the content being searchable; at least one of ranking or filtering the sentiment-related data corresponding to the stored relevant content; processing the sentiment-related data responding to the relevant content to provide real-time or near real-time results based at least the rules and corresponding to the stored content related to the user-specific topic.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to managing public sentiment. Managing sentiment for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Further, the claim limitations discussed above also recite mental processes. In 2106.04 (a) (2), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes [] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). The claim limitations discussed above show the crawling step and the analyzing step which are both steps that can also be considered mental processes. *Please see note above for details on overcoming this rejection.*
Independent Claims 1 and 19 is/are parallel to independent claim 12 and is/are rejected under 2A for similar reasons to claim 12 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “In a computing environment, a method performed at least in part on at least one processor, the method comprising: In a computing environment, a system comprising: a sentiment monitoring service, including a crawler configured to communicate with a defined sentiment source set to, One or more computer storage devices having computer- executable instructions, which when executed perform operations, comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 12 and 19 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-11, 13-18, and 20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recite “wherein the rules specify the one or more sources, including a social network, search engine criteria, an email source, internal entity data, or an RSS feed, or any combination of a social network, search engine criteria, an email source, internal entity data, or an RSS feed, wherein the defined sentiment source set determines sentiment data to be crawled by the crawler, and wherein the crawler is further configured to send crawling requests only to the defined sentiment source set”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-11, 13-18, and 20 are also directed to the abstract idea identified above.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “In a computing environment, a method performed at least in part on at least one processor, the method comprising: In a computing environment, a system comprising: a sentiment monitoring service, including a crawler configured to communicate with a defined sentiment source set to, One or more computer storage devices having computer- executable instructions, which when executed perform operations, comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0067]-[0073]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 19 is/are parallel to independent claim 12 and is/are rejected under 2B for similar reasons to claim 12 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 12 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-11, 13-18, and 20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, dependent claim 5 includes “machine learning”, however, the specification does not go into much detail about how the machine learning algorithm is used. The words “machine learning” are mentioned a few times through the specification, but they are discussed at a high level and simply show generally linking, instead of using the machine learning algorithm in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 12 and 19. As a result, Examiner asserts that dependent claims, such as dependent claims 2-11, 13-18, and 20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
 Koudas; Nick et al. (US 2009/0319518), in view of 
Bard; Kristina Butvydas et al. (US 2009/0037412) and in further view of 
Leitner, Stephen et al (US 2005/0086579).

As per claims 1, 12, and 19: Koudas shows:
In a computing environment ([0029]), a system comprising ([0029]): 
a sentiment monitoring service, including a crawler configured to communicate (In Fig. 5, [0120]-[0125])
In a computing environment, a method performed at least in part on at least one processor ([0029]), the method comprising ([0029]):
One or more computer storage devices having computer- executable instructions, which when executed perform operations ([0029]), comprising:
Regarding the claim limitation:
“obtaining from a defined sentiment source set sentiment-related data based upon rules corresponding to an entity, the defined sentiment source set comprising one or more sources of sentiment data, and wherein the rules are dynamically modifiable and generated based partly on search criteria to tune monitoring of the entity to obtain sentiment-related data having an increased relevance and to generate a customized sentiment search engine”
Koudas shows:
obtaining from a defined sentiment source set sentiment-related data ….. corresponding to an entity (In Fig. 5, [0120]-[0125], [0130]-[0138], [0028], [0142], [0151]-[0152], [0191]-[0198]: where Koudas shows obtaining or generating a search query based on one or more terms and one or more time intervals; obtaining or generating time data associated with the data objects; identifying one or more data objects based on the search query; and generating one or more popularity curves based on the frequency of data objects corresponding to one or more of the search terms in the one or more time intervals. Further, in these sections of Koudas comprises: a data object source, namely a blog source; a search term definition utility, such as a crawler; a spam analyzer; a database, such as a relational database having data which can be indexed and converted to statistics through the application of statistics and index software applications; a web interface that facilitates the search, correlated keyword discovery, popularity curve generation, hot keyword identification, and displays the search results to a user. FIG. 6 describes an embodiment of query execution flow and user navigation. Here, crawling data sources and then indexing and ranking the data obtained is reasonably understood to have been performed using rules. [0046]: shows segmentation based on sentiment data, [0104]: sentiment analysis, sentiment classification, also see [0130]-[0133], [0151]), the defined sentiment source set comprising one or more sources of sentiment data ([0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]: all of these read on “one or more sources of sentiment data”. Additionally, Koudas’ popularity curve as one example of a sentiment metric. For example burst increase in popularity at [0085]. Also Koudas Fig. 12B, [0046], [0104], [0122], [0130], [0133] showing sentiment across demographics about the Cadbury segment. Fig.13 depicting political sentiment for a candidate. [0046]: shows segmentation based on sentiment data, [0104]: sentiment analysis, sentiment classification, also see [0130]-[0133], [0151]),
Regarding the claim limitations below:
“and wherein the rules are dynamically modifiable and generated based partly on search criteria to tune monitoring of the entity to obtain sentiment-related data having an increased relevance and to generate a customized sentiment search engine”;
Koudas’ popularity curve as one example of a sentiment metric. For example burst increase in popularity at [0085]. Also Koudas Fig. 12B, [0046], [0104], [0122], [0130], [0133] showing sentiment across demographics about the Cadbury segment. Fig.13 depicting political sentiment for a candidate. [0046]: shows segmentation based on sentiment data, [0104]: sentiment analysis, sentiment classification, also see [0130]-[0133], [0151]). ([0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]. 

Regarding the claim limitations below:
“creating a searchable full-text data store storing the sentiment-related data including content related to a user-specific topic, the content being searchable”
Koudas’ popularity curve as one example of a sentiment metric. For example burst increase in popularity at [0085]. Also Koudas Fig. 12B, [0046], [0104], [0122], [0130], [0133] showing sentiment across demographics about the Cadbury segment. Fig.13 depicting political sentiment for a candidate. [0046]: shows segmentation based on sentiment data, [0104]: sentiment analysis, sentiment classification, also see [0130]-[0133], [0151]). ([0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]. 
Further, reference Bard shows “searchable full-text” in the claim above at least in [0010]: the first search engine to index the full text of Web documents. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bard in the system of Koudas, in order to provide special filtering for said indicator of people's choice comprises real-time and archived data and polled summaries with statistical ranking for quality, design and cost as taught by Bard ([0047]) so that the process of managing data retrievals can be made more efficient and effective. Bard [0089] would also enhance the prior quantitative measures with a qualitative thinking by effectively including consumer psychology and practical experience, i.e., the study of understanding people's wants and actions taken to fulfill them. 

Regarding the claim limitations below:
“at least one of ranking or filtering the sentiment-related data corresponding to the stored relevant content”
Koudas shows [0054] The object of the present invention is a means of producing Blogosphere query results wherein the results produced are the result of an analysis of a popularity curve derived by way of temporally-ordered events that may be displayed as a ranked order of keywords indicating further sources of information on the topic of the query. [0064] In another aspect, the present invention may provide bursts for authoritative ranking of the temporally ordered information source.  Authoritative rank of a blog depends on the context (meaning the query the burst is associated with) and the associated time interval (meaning the temporal window).  [0144] In one embodiment the present invention's spam analyzer can build upon known techniques, utilizing a Bayesian classifier (see: M. Sahami, S. Dumais, D. Heckerman, and E. Horvitz.  A Bayesian approach to filtering junk e-mail, in AAAI-98 Workshop on Learning for Text Categorization, pages 55-62, 1998) in conjunction with many simple, effective heuristics.

Regarding the claim limitations below:  
“processing the sentiment-related data responding to the relevant content to provide real-time or near real-time results based at least the rules and corresponding to the stored content related to the user-specific topic;”
In [0088]: Koudas shows: Another aspect of the invention is keyword correlation.  Information in the Blogosphere is dynamic in nature.  As topics evolve, keywords align and links are formed between them, often this occurs to form stories.  Consequently as topics recede, keyword clusters dissolve as the links between them break down.  This formation and dissolution of clusters of keywords is captured by the present invention in the form of correlations, [0175]: shows dynamic programming algorithm, [0203]: shows dynamically updating. Here, Koudas shows the ability to dynamically modify rules based on search results.
Koudas [0161] - [0163] generating the search query based on search criteria "zidane AND latitude=88.1". The first problem faced is that the postings list for "zidane" will be very long and will contain posts not belonging to "latitude=88.1". To circumvent this problem, the feature domain (latitude in this example) is divided into say 18 parts ([0-20], [20.1-40]. . . [340.1, 360]). Instead of maintaining only one posting list for the token "zidane" instead 18 disjoint lists are maintained, one for each of the latitude partition. Koudas [0109] Consider the query "italy"; blog posts may mention the keyword "italy" in connection to both soccer and political events. All such data objects, or blog posts, contribute to the popularity of the keyword "italy". The keywords "soccer" and "politics" are both correlated to keyword "italy" in the associated temporal interval. However, expanding the search and observing the popularity curves of "italy, soccer" and "italy, politics" shows that only the curve for "italy, soccer" has a burst in the temporal interval of the three summer months of 2006. The present invention can automatically generate synopsis keyword sets for a burst. Koudas [0086]:  Bursts can be categorized as one of two main types: anticipated or surprising. Popularity for anticipated bursts increases steadily, reaches a maximum and then recedes in the same manner. For example, the release of a movie and the period of a soccer world cup tournament both fall under this category. Unlike anticipated bursts, popularity for surprising bursts increases unexpectedly. For example, Hurricane Katrina and the death of Abu Musab al-Zarqawi both fall under this category. Other examples of rule-based search criteria at Koudas [0076], [0089], [0093] Koudas [0102] & Fig. 11 geographical based searching as another criteria Koudas [0109] rule based search criteria for  blog posts may mention the keyword "italy" in connection to both soccer and political events
Koudas [0112] synopsis set {cars, pixar, disney, movie}. Koudas [0183] For example, given the seed query "cars" the burst on 9 Jun. 2006 (release date of the movie Cars) will be searched in conjunction with all its correlations "MERCEDES.TM.", "truck" and "Pixar". Since "cars, Pixar" gives a burst of higher intensity than both "cars, Mercedes" and "cars, truck", Pixar will be selected to expand the set to {cars, Pixar}. In the second iteration, the invention considers queries of the form "cars, pixar, Disney", "cars, Pixar, nemo", Disney and nemo are both correlated to "cars, pixar") etc. of which the invention will select "Disney" (it contributes maximum to the burst) to expand our set to {cars, pixar, disney}.
However, Koudas does not explicitly show “search criteria” and “based upon rules” in the claim. However, Leitner shows “search criteria” at least in [0027] and “based upon rules” [0030], [0147]-[0148].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leitner in the system of Koudas, in order to provide systems and methods to support flexibility for changing data requirements for an automated criteria and attribute generation, searching, auditing, and reporting data system as taught by Leitner ([0027]) so that the process of managing data retrievals can be made more efficient and effective. 
Regarding the claim limitations below: 
“processing the sentiment-related data responding to the relevant content to provide real-time or near real-time results based at least the rules and corresponding to the stored content related to the user-specific topic.”
In Fig. 5, [0130]-[0138], [0028]: where Koudas shows obtaining or generating a search query based on one or more terms and one or more time intervals; obtaining or generating time data associated with the data objects; identifying one or more data objects based on the search query; and generating one or more popularity curves based on the frequency of data objects corresponding to one or more of the search terms in the one or more time intervals. Further in [0265]: Koudas discusses, the way in which user intervention is involved and processed, and the tools used for user intervention, can be modified without departing from the scope of the invention. For example, additional tools for enabling user directed searches are contemplated. The present invention is not limited to any particular software structure, including a modular structure. Also, see Fig. 5, [0124]-[0128] discusses the user interface and what happens when a user queries a certain keyword. Further, [0130]-[0138], [0028], also discuss user interface and how results of the query are displayed to users. These paragraphs when considered in light of [0265]: where user intervention being invoked in certain cases is discussed. Koudas further discusses how a user intervention is involved and processed, and the tools used for user intervention, can be modified without departing from the scope of the invention. For example, additional tools for enabling user directed searches are contemplated). Koudas [0090]: Keyword correlations are not static. They may change in accordance with the temporal interval specified in the query. This effect is especially relevant in an embodiment of the invention wherein a user can specify a temporal range for which a list of keywords correlated to query keywords is to be produced.
Koudas shows the ability to specify and modify date and time intervals for the search query ([0028]), thus it would be obvious to one of ordinary skill in the art that Koudas would allow the ability to provide results in real-time or near real-time ([0139]: where Koudas discusses retrieving information from weblogs in the previous 60 minute time frame, an hour before the present time would be considered by one of ordinary skill in the art “real time or near real-time”). However, it should be noted that the Koudas reference may not clearly disclose “real time” data retrieval.
Reference Bard shows the above limitation at least in [0046]-[0048]: recites: real-time and archived data and polled summaries of people’s choice as evidence for processed results, [0058]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bard in the system of Koudas, in order to provide special filtering for said indicator of people's choice comprises real-time and archived data and polled summaries with statistical ranking for quality, design and cost as taught by Bard ([0047]) so that the process of managing data retrievals can be made more efficient and effective. Bard [0089] would also enhance the prior quantitative measures with a qualitative thinking by effectively including consumer psychology and practical experience, i.e., the study of understanding people's wants and actions taken to fulfill them. 
Koudas also does not show “to the rules”. However, Leitner shows “to the rules” [0030], [0147]-[0148]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leitner in the system of Koudas, in order to provide systems and methods to support flexibility for changing data requirements for an automated criteria and attribute generation, searching, auditing, and reporting data system as taught by Leitner ([0027]) so that the process of managing data retrievals can be made more efficient and effective.
Further, Koudas shows “in which the rules are dynamically modifiable”
([0088]: shows how as topics evolve so do the crawling and keyword clustering, [0175]: shows dynamic programming algorithm, [0203]: shows dynamically updating. Koudas [0090]: Keyword correlations are not static. They may change in accordance with the temporal interval specified in the query. This effect is especially relevant in an embodiment of the invention wherein a user can specify a temporal range for which a list of keywords correlated to query keywords is to be produced. Here, the keywords are modified, which reads on the claims above).

As per claims 2 and 13: 
Regarding the claim limitations:
Wherein the rules correspond to a topic set including one or more keywords and the defined sentiment source set is a user created set of sources of sentiment data, wherein the rules are dynamically modifiable to tune monitoring of the entity to obtain sentiment-related data having an increased relevance and to generate customized sentiment search engine.
Koudas shows: “wherein the rules correspond to a topic set including one or more keywords” (Fig. 5, [0130]-[0138]: where the system of Koudas comprises: a data object source, namely a blog source; a search term definition utility, such as a crawler; a spam analyser; a database, such as a relational database having data which can be indexed and converted to statistics through the application of statistics and index software applications; a web interface that facilitates the search, correlated keyword discovery, popularity curve generation, hot keyword identification, and displays the search results to a user. FIG. 6 describes an embodiment of query execution flow and user navigation.
Koudas also does not show “the rules”. However, Leitner shows “the rules” [0030], [0147]-[0148]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leitner in the system of Koudas, in order to provide systems and methods to support flexibility for changing data requirements for an automated criteria and attribute generation, searching, auditing, and reporting data system as taught by Leitner ([0027]) so that the process of managing data retrievals can be made more efficient and effective.).

Regarding the claim limitations below:
“wherein the rules are dynamically modifiable to tune monitoring of the entity to obtain sentiment-related data having an increased relevance and to generate customized sentiment search engine” (Koudas shows [0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]: all of these read on “one or more sources of sentiment data”. Additionally, Koudas’ popularity curve as one example of a sentiment metric. For example burst increase in popularity at [0085]. Also Koudas Fig. 12B, [0046], [0104], [0122], [0130], [0133] showing sentiment across demographics about the Cadbury segment. Fig.13 depicting political sentiment for a candidate).

As per claims 3 and 14: 
Regarding the claim limitations, Koudas shows: wherein the rules specify the one or more sources, including a social network, search engine criteria, an email source, internal entity data, or an RSS feed, or any combination of a social network, search engine criteria, an email source, internal entity data, or an RSS feed (Abstract, [0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]).
Koudas does not show “the rules”. However, Leitner shows “the rules” [0030], [0147]-[0148]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leitner in the system of Koudas, in order to provide systems and methods to support flexibility for changing data requirements for an automated criteria and attribute generation, searching, auditing, and reporting data system as taught by Leitner ([0027]) so that the process of managing data retrievals can be made more efficient and effective.
Regarding the claim limitations, Koudas shows: wherein the defined sentiment source set determines sentiment data to be crawled by the crawler, and wherein the crawler is further configured to send crawling requests only to the defined sentiment source set ([0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]: all of these read on “one or more sources of sentiment data”. Additionally, Koudas’ popularity curve as one example of a sentiment metric. For example burst increase in popularity at [0085]. Also Koudas Fig. 12B, [0046], [0104], [0122], [0130], [0133] showing sentiment across demographics about the Cadbury segment. Fig.13 depicting political sentiment for a candidate).

As per claims 4 and 15: Koudas shows:
wherein the analysis mechanism that processes the sentiment-related data performs a quantitative analysis of the sentiment-related data corresponding to the stored content related to the user-specific topic and generates real-time or near real-time trend information based upon the rules (Fig. 5, [0130]-[0138], [0028]: where Koudas shows obtaining or generating a search query based on one or more terms and one or more time intervals; obtaining or generating time data associated with the data objects; identifying one or more data objects based on the search query; and generating one or more popularity curves based on the frequency of data objects corresponding to one or more of the search terms in the one or more time intervals. Other examples are depicted by Koudas at Figs. 10-12.  Further in [0265]: Koudas discusses, the way in which user intervention is involved and processed, and the tools used for user intervention, can be modified without departing from the scope of the invention. For example, additional tools for enabling user directed searches are contemplated. The present invention is not limited to any particular software structure, including a modular structure.
Koudas shows the ability to specify and modify date and time intervals for the search query ([0028]), thus it would be obvious to one of ordinary skill in the art that Koudas would allow the ability to provide results in real-time or near real-time ([0139]: where Koudas discusses retrieving information from weblogs in the previous 60 minute time frame, an hour before the present time would be considered by one of ordinary skill in the art “real time or near real-time”). However, it should be noted that the Koudas reference may not clearly disclose “real time” data retrieval.
Reference Bard shows the above limitation at least in [0046]-[0048]: recites: real-time and archived data and polled summaries of people’s choice as evidence for processed results, [0058]).

As per claims 5 and 16: Koudas shows:
wherein the selection mechanism at least one of ranks or filters the sentiment-related data based upon one or more attributes including topic, content, keyword data or source, or any combination thereof (Fig. 5, [0130]-[0138]: where the system of Koudas comprises: a data object source, namely a blog source; a search term definition utility, such as a crawler; a spam analyser; a database, such as a relational database having data which can be indexed and converted to statistics through the application of statistics and index software applications; a web interface that facilitates the search, correlated keyword discovery, popularity curve generation, hot keyword identification, and displays the search results to a user. FIG. 6 describes an embodiment of query execution flow and user navigation. Other examples are depicted by Koudas at Figs. 10-12.), and wherein machine learning is used to thereafter select or suggest the topic, content, keyword data or source, or any combination thereof for crawling (Koudas shows use of machine learning in [0130]).

As per claims 6 and 17: Koudas shows:
wherein the analysis mechanism performs quantitative analysis on at least some of the sentiment-related data to provide the real-time or near real-time results ([0028]. Koudas shows the ability to specify and modify date and time intervals for the search query ([0028]), thus it would be obvious to one of ordinary skill in the art that Koudas would allow the ability to provide results in real-time or near real-time ([0139]: where Koudas discusses retrieving information from weblogs in the previous 60 minute time frame, an hour before the present time would be considered by one of ordinary skill in the art “real time or near real-time”). However, it should be noted that the Koudas reference may not clearly disclose “real time” data retrieval.
Reference Bard shows the above limitation at least in [0046]-[0048]: recites: real-time and archived data and polled summaries of people’s choice as evidence for processed results, [0058]).
Further, Koudas shows:
“wherein the defined sentiment source set comprises one or more of social media streams, real-time news streams, Internet newsgroups, discussion forums, and real-time search engines, and further comprising a user interface content page display providing the real-time or near real-time sentiment results based on the selected content, or based on the quantitative analysis, wherein the user interface content page display comprises plural analytics relating to the obtained sentiment-related data in a single view”
([0088], Abstract, [0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]. For further details see Koudas [0090]: Keyword correlations are not static).

As per claims 7 and 20: Koudas shows:
Wherein the analysis mechanism is configured to identify top influencers for the entity and the user-identified topic ([0173]-[0175]: where Koudas can track the Blogosphere popularity of keywords used in a query for a day by counting the number of posts relevant to the query for each day. This can be done efficiently by using the index structure as described previously in this document [0174].
Further details at Koudas [0136] noting an inverted index consisting of lists of data objects, such as blog posts, containing each search term, or keyword, Relational Database ("RDBMS") stores complete text and associated data for all data objects, and IDF stats include inverse document frequency - idf values for all search terms as abbreviated at [0180]).
([0173]-[0175]: where Koudas can track the Blogosphere popularity of keywords used in a query for a day by counting the number of posts relevant to the query for each day. This can be done efficiently by using the index structure as described previously in this document [0174].
Further details at Koudas [0136] noting an inverted index consisting of lists of data objects, such as blog posts, containing each search term, or keyword, Relational Database ("RDBMS") stores complete text and associated data for all data objects, and IDF stats include inverse document frequency - idf values for all search terms as abbreviated at [0180]).

As per claim 8: Koudas shows:
wherein the crawler crawls the data sources and performs social monitoring to monitor relevant conversations and images collected in real time, and the selection mechanism analyzes the relevant conversations and images to at least one of rank or filter the sentiment-related data based upon one or more attributes including topic, content, keyword data or source, or any combination thereof, to provide content items as real-time or near real-time results to identify top influencers for the entity (Fig. 5, [0130]-[0138]: where the system of Koudas comprises: a data object source, namely a blog source; a search term definition utility, such as a crawler; a spam analyser; a database, such as a relational database having data which can be indexed and converted to statistics through the application of statistics and index software applications; a web interface that facilitates the search, correlated keyword discovery, popularity curve generation, hot keyword identification, and displays the search results to a user. FIG. 6 describes an embodiment of query execution flow and user navigation. Further details at Koudas [0183]-[0184] ranking or filtering sentiment data for "cars, pixar, Disney", "cars, Pixar, nemo" to provide repeated content items iteratively obtained until the burst stops increasing).

As per claims 9 and 18: Koudas shows:
wherein the crawler is configured as a social monitoring platform configured to monitor relevant conversations and images collected in real time ([0088], Abstract, [0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]. For further details see Koudas [0090]: Keyword correlations are not static. They may change in accordance with the temporal interval specified in the query. This effect is especially relevant in an embodiment of the invention wherein a user can specify a temporal range for which a list of keywords correlated to query keywords is to be produced. Also 
[0173]-[0175]: where Koudas can track the Blogosphere popularity of keywords used in a query for a day by counting the number of posts relevant to the query for each day. This can be done efficiently by using the index structure as described previously in this document [0174].
Further details at Koudas [0136] noting an inverted index consisting of lists of data objects, such as blog posts, containing each search term, or keyword, Relational Database ("RDBMS") stores complete text and associated data for all data objects, and IDF stats include inverse document frequency - idf values for all search terms as abbreviated at [0180].
[0088]: shows how as topics evolve so do the crawling and keyword clustering, [0175]: shows dynamic programming algorithm, [0203]: shows dynamically updating. Koudas [0090]: Keyword correlations are not static. They may change in accordance with the temporal interval specified in the query. This effect is especially relevant in an embodiment of the invention wherein a user can specify a temporal range for which a list of keywords correlated to query keywords is to be produced).

As per claim 10: Koudas shows:
wherein a set of users authorized to modify the rules is limited according to one or more criteria (Abstract, [0002]-[0008]: where Koudas relates to methods and systems for information discovery and text analysis. The present invention particularly relates to methods and systems for searching online temporally ordered text data sources, such as a blog or any other form of social media including online social networks, emails, and newsgroups. Other sources include sources include weblogs, newsgroup articles, email, forums, news sources, social networking sites, collaborative wikis, micro blogging services, instant messaging services, SMS messages, and the like [0053]).

As per claim 11: Koudas shows:
further comprising a user interface mechanism receiving modifications to the rules are auditable, including to view a history of a modification, and to undo a modification ([0173]-[0175]: where Koudas can track the Blogosphere popularity of keywords used in a query for a day by counting the number of posts relevant to the query for each day. Further details at Koudas [0184] 1st sentence, [0246] 1st sentence, [0252] 2nd sentence).

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 10-15 of applicants remarks that the claims are eligible under 35 U.S.C. 101 (see applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Firstly, the claimed invention (as is discussed in the 101 rejection above) belong to the grouping of “certain methods of organizing human activity” because the claims are related to managing public sentiment. Managing sentiment for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
These groups, per the new 101 PEG, are used to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Secondly, the 101 rejection above shows why the claims are not a practical application under step 2A prong 2 and are not significantly more under step 2B. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588–90. Thus, the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the judicial exception into a practical application.
Further, in the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, dependent claim 5 includes “machine learning”, however, the specification does not go into much detail about how the machine learning algorithm is used. The words “machine learning” are mentioned a few times through the specification, but they are discussed at a high level and simply show generally linking, instead of using the machine learning algorithm in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 12 and 19. As a result, Examiner asserts that dependent claims, such as dependent claims 2-11, 13-18, and 20 are also directed to the abstract idea identified above. 

Applicant’s Argument #2
Applicants argue on page(s) 16-18 of applicants remarks that the prior art does not show the amended claims (see applicants remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
In relation to applicants’ remarks, in [0088]: Koudas shows: Another aspect of the invention is keyword correlation.  Information in the Blogosphere is dynamic in nature.  As topics evolve, keywords align and links are formed between them, often this occurs to form stories.  Consequently as topics recede, keyword clusters dissolve as the links between them break down.  This formation and dissolution of clusters of keywords is captured by the present invention in the form of correlations, [0175]: shows dynamic programming algorithm, [0203]: shows dynamically updating. Here, Koudas shows the ability to dynamically modify rules based on search results.
Koudas [0161] - [0163] generating the search query based on search criteria "zidane AND latitude=88.1". The first problem faced is that the postings list for "zidane" will be very long and will contain posts not belonging to "latitude=88.1". To circumvent this problem, the feature domain (latitude in this example) is divided into say 18 parts ([0-20], [20.1-40]. . . [340.1, 360]). Instead of maintaining only one posting list for the token "zidane" instead 18 disjoint lists are maintained, one for each of the latitude partition. Koudas [0109] Consider the query "italy"; blog posts may mention the keyword "italy" in connection to both soccer and political events. All such data objects, or blog posts, contribute to the popularity of the keyword "italy". The keywords "soccer" and "politics" are both correlated to keyword "italy" in the associated temporal interval. However, expanding the search and observing the popularity curves of "italy, soccer" and "italy, politics" shows that only the curve for "italy, soccer" has a burst in the temporal interval of the three summer months of 2006. The present invention can automatically generate synopsis keyword sets for a burst. Koudas [0086]:  Bursts can be categorized as one of two main types: anticipated or surprising. Popularity for anticipated bursts increases steadily, reaches a maximum and then recedes in the same manner. For example, the release of a movie and the period of a soccer world cup tournament both fall under this category. Unlike anticipated bursts, popularity for surprising bursts increases unexpectedly. For example, Hurricane Katrina and the death of Abu Musab al-Zarqawi both fall under this category. Other examples of rule-based search criteria at Koudas [0076], [0089], [0093] Koudas [0102] & Fig. 11 geographical based searching as another criteria Koudas [0109] rule based search criteria for  blog posts may mention the keyword "italy" in connection to both soccer and political events
Koudas [0112] synopsis set {cars, pixar, disney, movie}. Koudas [0183] For example, given the seed query "cars" the burst on 9 Jun. 2006 (release date of the movie Cars) will be searched in conjunction with all its correlations "MERCEDES.TM.", "truck" and "Pixar". Since "cars, Pixar" gives a burst of higher intensity than both "cars, Mercedes" and "cars, truck", Pixar will be selected to expand the set to {cars, Pixar}. In the second iteration, the invention considers queries of the form "cars, pixar, Disney", "cars, Pixar, nemo", Disney and nemo are both correlated to "cars, pixar") etc. of which the invention will select "Disney" (it contributes maximum to the burst) to expand our set to {cars, pixar, disney}.
However, Koudas does not explicitly show “search criteria” in the claim. However, Leitner shows “search criteria” at least in [0027].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Leitner in the system of Koudas, in order to provide systems and methods to support flexibility for changing data requirements for an automated criteria and attribute generation, searching, auditing, and reporting data system as taught by Leitner ([0027]) so that the process of managing data retrievals can be made more efficient and effective. 
Further, In Fig. 5, [0130]-[0138], [0028]: where Koudas shows obtaining or generating a search query based on one or more terms and one or more time intervals; obtaining or generating time data associated with the data objects; identifying one or more data objects based on the search query; and generating one or more popularity curves based on the frequency of data objects corresponding to one or more of the search terms in the one or more time intervals. Further in [0265]: Koudas discusses, the way in which user intervention is involved and processed, and the tools used for user intervention, can be modified without departing from the scope of the invention. For example, additional tools for enabling user directed searches are contemplated. The present invention is not limited to any particular software structure, including a modular structure. Also, see Fig. 5, [0124]-[0128] discusses the user interface and what happens when a user queries a certain keyword. Further, [0130]-[0138], [0028], also discuss user interface and how results of the query are displayed to users. These paragraphs when considered in light of [0265]: where user intervention being invoked in certain cases is discussed. Koudas further discusses how a user intervention is involved and processed, and the tools used for user intervention, can be modified without departing from the scope of the invention. For example, additional tools for enabling user directed searches are contemplated). Koudas [0090]: Keyword correlations are not static. They may change in accordance with the temporal interval specified in the query. This effect is especially relevant in an embodiment of the invention wherein a user can specify a temporal range for which a list of keywords correlated to query keywords is to be produced.
Koudas shows the ability to specify and modify date and time intervals for the search query ([0028]), thus it would be obvious to one of ordinary skill in the art that Koudas would allow the ability to provide results in real-time or near real-time ([0139]: where Koudas discusses retrieving information from weblogs in the previous 60 minute time frame, an hour before the present time would be considered by one of ordinary skill in the art “real time or near real-time”). However, it should be noted that the Koudas reference may not clearly disclose “real time” data retrieval.
Reference Bard shows the above limitation at least in [0046]-[0048]: recites: real-time and archived data and polled summaries of people’s choice as evidence for processed results, [0058]
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Bard in the system of Koudas, in order to provide special filtering for said indicator of people's choice comprises real-time and archived data and polled summaries with statistical ranking for quality, design and cost as taught by Bard ([0047]) so that the process of managing data retrievals can be made more efficient and effective. Bard [0089] would also enhance the prior quantitative measures with a qualitative thinking by effectively including consumer psychology and practical experience, i.e., the study of understanding people's wants and actions taken to fulfill them. 
Further, Koudas shows “in which the rules are dynamically modifiable”
([0088]: shows how as topics evolve so do the crawling and keyword clustering, [0175]: shows dynamic programming algorithm, [0203]: shows dynamically updating. Koudas [0090]: Keyword correlations are not static. They may change in accordance with the temporal interval specified in the query. This effect is especially relevant in an embodiment of the invention wherein a user can specify a temporal range for which a list of keywords correlated to query keywords is to be produced.).

Applicant’s Argument #3
Applicants argue on page(s) 16-18 of applicants remarks that the prior art does not show “For example, the systems of the cited art are not configured to communicate with a data source by creating a collection specifically for a source. That is, the systems of the cited art do not "crawl" to a defined source set, such as a source collection.” (see applicants remarks for more details, page 14 in particular). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the claimed invention in the present application recites intended use limitations all over. Particularly, the claim limitation “configured to communicate with a data source by creating a collection specifically for a source”. Here, the scope of the claim limitation “configured to” is very broad and sweeping because it encompasses the potential of the performance of the action, versus actually performing the action. If applicants intend to not have the scope of the claims be reasonably interpreted so broadly, positively reciting the claim limitations may be helpful. 


Applicant’s Argument #4
Applicants argue on page(s) 16-19 of applicants remarks that the prior art does not show “A "set" of keywords as used by the system of Koudas is not the same as a "source set"” as recited in the claims. That is, the set of keywords in Koudas requires a greater understanding of the sources to which the crawler is to be connected. But, when creating a source set (such as a collection) for one or more sources as with the claimed subject matter, a simplified connection arrangement results that involves less understanding of the source systems.” (See applicants’ remarks for more details, page 14 in particular). 
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the argument applicants are making is not supported by the specification. Applicants’ specification does not explicitly limit the scope of the claim terms “source set” to the argument applicants are making above. In fact applicants’ specification does not even recite the term “source set” explicitly. The specification recites “topic set” and “set of data sources” in [0010]-[0011]. 
In light of the specification, applicants’ argument is not persuasive. Koudas shows topic set all throughout its disclosure. For instance, [0027]: mapping correlated keywords to topics.
Koudas shows “set of data sources” at least in [0028]-[0030]: which shows text source, [0057], [0135]: data object source.

	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624